Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Landrum on August 16, 2021.
The application has been amended as follows: 
Please amend claim 1 as follows: 
1.  A method of treating 2c receptor agonist, wherein the 5-HT2c receptor agonist is lorcaserin, CP 809101, Ro-60-0175, WAY 161503, WAY 163909, MK 212, meta-chlorophenylpiperazine (mCPP), 1-methylpsilocin, Org 12962 hydrochloride, or salts thereof, in combination with a dopamine (DA) D3/D4 receptor antagonist, wherein the DA D3/D4 receptor antagonist is selected from buspirone, PG 01037, SB 277011A, trifluoperazine, A-381393, L-745,870, L- 750,667, L-741,742, S18126, fananserin, clozapine, FAUC 213, sonepiprazole, PD 168568 dihydrochloride, PNU 96415E or salts thereof, or a composition comprising same.

Please cancel claims 2 and 4.  

	Please amend claims 15 and 16 as follows: 

2c receptor agonist, wherein the 5-HT2c receptor agonist is lorcaserin, CP 809101, Ro-60-0175, WAY 161503, WAY 163909, MK 212, meta-chlorophenylpiperazine (mCPP), 1-methylpsilocin, Org 12962 hydrochloride, or salts thereof, in combination with a dopamine (DA) D3/D4 receptor antagonist, wherein the DA D3/D4 receptor antagonist is selected from buspirone, PG 01037, SB 277011A, trifluoperazine, A-381393, L-745,870, L- 750,667, L-741,742, S18126, fananserin, clozapine, FAUC 213, sonepiprazole, PD 168568 dihydrochloride, PNU 96415E or salts thereof, or a composition comprising same.

16.  A method of treating 2c receptor agonist, wherein the 5-HT2c receptor agonist is lorcaserin, CP 809101, Ro-60-0175, WAY 161503, WAY 163909, MK 212, meta-chlorophenylpiperazine (mCPP), 1-methylpsilocin, Org 12962 hydrochloride, or salts thereof, in combination with a dopamine (DA) D3/D4 receptor antagonist, wherein the DA D3/D4 receptor antagonist is selected from buspirone, PG 01037, SB 277011A, trifluoperazine, A-381393, L-745,870, L- 750,667, L-741,742, S18126, fananserin, clozapine, FAUC 213, sonepiprazole, PD 168568 dihydrochloride, PNU 96415E or salts thereof, or a composition comprising same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY R ROZOF whose telephone number is (571)270-5992.  The examiner can normally be reached on Monday - Friday, 9:00 a.m. -5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY R ROZOF/Primary Examiner, Art Unit 1625